         Case 2:19-cv-13712-JCZ Document 25 Filed 07/26/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 RORY DIMES                                                                     CIVIL ACTION

 VERSUS                                                                           NO. 19-13712

 ROBERT C. TANNER, WARDEN                                                  SECTION: “A”(1)



                                          ORDER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and the objection to the Magistrate

Judge's Report and Recommendation, hereby approves the Report and Recommendation of the

United States Magistrate Judge and adopts it as its own opinion. Accordingly,

        IT IS ORDERED that the federal application for habeas corpus relief filed by Rory Dimes

is DISMISSED WITH PREJUDICE.

       July 23, 2021

                                            __________________________________________
                                            UNITED STATES DISTRICT JUDGE
